     Case 3:18-cv-00296-MMD-CLB Document 198 Filed 06/19/20 Page 1 of 5



 1    Rory T. Kay (NSBN 12416)
      MCDONALD CARANO LLP
 2    2300 West Sahara Avenue, Suite 1200
      Las Vegas, NV 89102
 3    Telephone: (702) 873-4100
      Facsimile: (702) 873-9996
 4
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5    Alex Spiro (admitted pro hac vice)
        alexspiro@quinnemanuel.com
 6    51 Madison Avenue, 22nd Floor
      New York, New York 10010
 7    Telephone: (212) 849-7000

 8    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Michael T. Lifrak (admitted pro hac vice)
 9      michaellifrak@quinnemanuel.com
      Jeanine M. Zalduendo (admitted pro hac vice)
10      jeaninezalduendo@quinnemanuel.com
      Aubrey Jones (admitted pro hac vice)
11      aubreyjones@quinnemanuel.com
      865 South Figueroa Street, 10th Floor
12    Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
13
      Attorneys for Plaintiff/Counter Defendant
14    TESLA, INC.

15
                                 UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17

18
       TESLA, INC.,                                Case No. 3:18-cv-00296-LRH-CBC
19                           Plaintiff,
                                                   TESLA, INC.’S OPPOSITION TO
20            v.                                   TRIPP’S MOTION FOR LEAVE TO
                                                   FILE A SURREPLY IN CONNECTION
21     MARTIN TRIPP,                               WITH TESLA, INC.’S MOTION FOR
                                                   SUMMARY JUDGMENT, OR IN THE
22                           Defendant.            ALTERNATIVE, PARTIAL SUMMARY
                                                   JUDGMENT
23

24
       AND RELATED COUNTERCLAIMS
25

26

27

28
     Case 3:18-cv-00296-MMD-CLB Document 198 Filed 06/19/20 Page 2 of 5



 1           Tesla, Inc. (“Tesla”) hereby opposes Defendant and Counterclaimant Martin Tripp’s

 2    Motion for Leave to File a Surreply in connection with Tesla’s Motion for Summary Judgment,

 3    or in the alternative, Partial Summary Judgment (“Motion for Surreply”).

 4           As an initial matter, Tripp’s Motion for Surreply ignores Local Rule 7-2, which makes

 5    clear that “motions for leave to file a surreply are discouraged.” D. Nev. LR 7-2. Courts in the

 6    District of Nevada “have held that the ‘[f]iling of surreplies is highly disfavored, as it typically

 7    constitutes a party’s improper attempt to have the last word on an issue ….’” Stevens v. Prentice,

 8    2018 WL 3758577, at *1 (D. Nev. Aug. 8, 2018) (citation omitted). “Only the most exceptional

 9    or extraordinary circumstances warrant permitting a surreply to be filed.” Id.1

10           No such extraordinary circumstances exist here. As Tesla noted in its Reply, Tripp did not

11    dispute any of the material facts Tesla presented in its summary judgment motion. (ECF No. 177.)

12    Rather, he presented an “additional statement of facts” that are highly misleading, includes facts

13    taken out of context, and otherwise misportrays them. (Id. at 3.) Tesla responded to many of

14    these “facts” in its Reply. (ECF No. 193.) But doing so did not create a right for Tripp to file

15    another brief. Stevens, 2018 WL 3758577, at *1.

16           Although a court in its discretion may allow the non-moving party to respond to “new”

17    evidence submitted in a reply when the evidence should have been cited in the opening brief,

18    Provenz v. Milller, 102 F.3d 1478, 1483 (9th Cir. 1996), this rule does not apply where, as here,

19    the allegedly “new” evidence is presented in direct response to arguments made in an opposition

20    brief. See Terrell v. Contra Costa Cnty., 232 Fed. Appx. 626, 629 n.2 (9th Cir. 2007) (information

21    in a reply brief is not “new” where the reply “addresse[s] the same set of facts supplied in [the]

22

23    1
         Tripp’s procedure of attaching the proposed Surreply to his Motion for Leave to file the Surreply
24    is suspect. Although the District of Nevada has not opined on this issue, the Court in Miller v.
      Tiger Style Corp., found such procedure problematic, as it caused the Court to consider the merits
25    of the brief not yet properly before it. 2018 WL 6566598, at *2 (W.D. Tenn. Oct. 15, 2018)
      (“Styling what is essentially a reply memorandum in fact as a ‘proposed reply’ on the docket is
26    the functional filing equivalent of sending a wooden horse into the City of Troy. The Motion for
      Leave to Reply innocuously asks the Court for permission to gainsay Defendants’ last filings, but
27    the content of the ‘proposed’ reply then disingenuously springs forth in surprise attack during the
      motion’s pendency, forcing Defendants—and attempting to force the Court—to expend valuable
28    time and resources litigating and analyzing a narrow procedural issue while the substantive merits
      of this case remain unresolved.”).

                                                  Page 1 of 4
     Case 3:18-cv-00296-MMD-CLB Document 198 Filed 06/19/20 Page 3 of 5



 1    opposition to the motion but provides the full context to [the opposition’s] selected recitation of

 2    the facts”); E.E.O.C. v. Creative Networks, LLC & Res-Care, Inc., 2008 WL 5225807, at *2 (D.

 3    Ariz. Dec. 15, 2008) (“The Court has examined the challenged exhibits and concludes that they

 4    do not constitute new evidence. Rather, they rebut arguments first raised by Plaintiff in its

 5    opposition to Defendant's Motion for Summary Judgment.”); Edwards v. Toys “R” Us, 527 F.

 6    Supp. 2d 1197, 1205 n.31 (C.D. Cal. 2007). (“Evidence is not ‘new,’ however, if it is submitted

 7    in direct response to proof adduced in opposition to a motion”).

 8           That is exactly the case here. The evidence cited by Tesla in its Reply was included in

 9    direct response to Tripp’s misleading presentation of new facts and argument. The evidence

10    refutes Tripp’s “selected recitation of the facts” and provides further context. Terrell, 232 Fed.

11    Appx. at 629, n. 2. The exhibits to Tesla’s Reply each serve to respond, refute, or clarify an

12    argument raised by Tripp in his Opposition, as shown below:

13     Statements in Tripp’s Opposition:                Tesla’s Direct Response in Reply:
14     Tripp argued that he wanted and intended to      Tesla cited to a June 15, 2018 email from
       remain anonymous despite leaking volumes         Tripp to Lynette Lopez in which Tripp gave
15     of Tesla confidential information to members     Lopez permission to use his name publicly,
       of the press. (ECF No. 177, at 2, 4, 14-15.)     directly refuting Tripp’s claim that he wished
16                                                      to remain anonymous. (ECF Nos. 193, at 4;
                                                        194-2.)
17
                                                        In the proposed surreply, Tripp argues that
18                                                      Tesla’s investigation had identified Tripp as
                                                        the leaker on June 14. But Tesla had not
19                                                      made Tripp’s name public at that point. The
                                                        undisputed facts continue to show that Tripp
20                                                      gave Lopez permission to make his name
                                                        public on June 15, days before Tripp was
21                                                      named in this lawsuit.
22     Tripp cherry-picked and misconstrued             That was not at all true. Tesla cited
       witness testimony to argue that the call         additional deposition testimony of members
23     warning of a threat to the Gigafactory was a     of Tesla’s communications team that makes
       “hoax,” that Tesla’s response to the false       clear that a threat was received, it was taken
24     threat was unjustified, and that Tesla did not   very seriously, and reports of the threat were
       verify the threat. (See ECF No. 177, at 7-9;     published as they were received. (ECF Nos.
25     23-25.)                                          193, at 14, 18; 194-5, 194-6.)
26                                                      Tesla cited other evidence that Tesla learned
                                                        that Tripp did, in fact, own firearms,
27                                                      justifying Tesla’s serious response to the
                                                        threat. (ECF Nos. 193 at 15, 194-3.)
28


                                                  Page 2 of 4
     Case 3:18-cv-00296-MMD-CLB Document 198 Filed 06/19/20 Page 4 of 5



 1        Tripp argued that he was “dragged”                Tesla presented additional statements from
          unwillingly into this controversy by Tesla’s      Tripp indicating that he knew that Tesla
 2        investigation to identify the leaker of its       would investigate the leak, which led to
          confidential information, and by the              uncovering his identity. (ECF Nos. 193, at 4;
 3        subsequent lawsuit. (ECF No. 177, at 14-          194-1; 194-4.)
          17.)2
 4
          Tripp cited an excerpt from Elon Musk’s           Tesla merely added an additional excerpt
 5        deposition testimony providing background         from Musk’s testimony a few minutes later
          information (in response to a confusing           where he stated that his tweet to Lopez was
 6        question) to argue that “Musk intended to         meant as nothing more than what it appears to
          convey a factual message” with his July 5,        be on its face―a question. (ECF Nos. 193, at
 7        2018 tweet. (ECF No. 177, at 10, 29-30.)          20; 194-7.)
 8        Tripp argued that a Tesla employee knew           Tesla presented additional testimony of the
          Tripp’s location at the time of the               Tesla employee that clearly demonstrates that
 9        Gigafactory threat, undermining the               the employee did not in fact know Tripp’s
          seriousness of the threat. (ECF. No. 177, at      location while the Gigafactory threat was
10        6-7, 25-26.)                                      ongoing, and took the threat seriously. (ECF
                                                            Nos. 193, at 17; 194-8.)
11

12              Accordingly, the evidence Tesla presented in its Reply is not “new” and does not entitle

13    Tripp to a surreply to respond to it. See E.E.O.C., 2008 WL 5225807 at *2; see also D. Nev. LR

14    7-2; Stevens, 2018 WL 3758577, at *1.

15              Finally, none of the evidence cited by Tesla in its Reply creates a disputed issue of material

16    fact fatal to the consideration of Tesla’s motion for summary judgment. The undisputed facts set

17    out in Tesla’s motion (which Tripp admits are undisputed) stand on their own and are sufficient

18    for the Court to grant summary judgment.             The additional evidence presented in Tripp’s

19    Opposition (and to which Tesla responded) does not change the fact that the undisputed material

20    facts mandate judgment in Tesla’s favor.

21

22    2
         Tripp also argues in his Surreply that “Tesla fails to reconcile its argument here with the holding
23    in Wolston v. Reader’s Digest Association, Inc.” (ECF No. 197-1, at 3.) But an alleged
      misapplication of the law does not provide the basis for a surreply. United State v. Ormat Indus.,
24    Ltd, 2016 WL 1298119, at *6 (D. Nev. Apr. 1, 2016) (“[A]n alleged misapplication or
      mischaracterization of the law alone surely cannot be a sufficient basis for a surreply; otherwise,
25    litigants would constantly seek to have the last word in brief filing by claiming the other side
      presented the law in an unfavorable manner.”). And Tripp is wrong about the law. As Tesla has
26    repeatedly pointed out, the relevant question is whether Tripp voluntarily inserted himself into a
      public debate, and he clearly did that. See e.g., McDowell v. Palewonsky, 769 F.2d 942, 949 (3d
27    Cir. 1985) (public figure “even though an individual does not intend to attract attention” if he
      “undertakes a course of conduct that invites attention”).
28


                                                     Page 3 of 4
     Case 3:18-cv-00296-MMD-CLB Document 198 Filed 06/19/20 Page 5 of 5



 1           Tripp has no right to a surreply under these circumstances, and a surreply would serve no

 2    purpose to the resolution of Tesla’s MSJ.

 3                                            CONCLUSION

 4           Tesla respectfully requests that the Court deny Tripp’s Motion for Leave to File a Surreply,

 5    and grant Tesla’s Motion for Summary Judgment.

 6           DATED June 19, 2020.

 7

 8                                                  QUINN EMANUEL URQUHART &
                                                    SULLIVAN, LLP
 9
                                                    By: /s/ Alex Spiro
10
                                                       Alex Spiro
11                                                     51 Madison Avenue, 22nd Floor
                                                       New York, New York 10010
12
                                                       Rory T. Kay (NSBN 12416)
13                                                     MCDONALD CARANO LLP
                                                       2300 West Sahara Avenue, Suite 1200
14                                                     Las Vegas, NV 89102

15                                                     Attorneys for Plaintiff/Counter-Defendant
                                                       TESLA, INC.
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  Page 4 of 4
